FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELBERT LEE VAUGHT, IV,                           No. 12-15810

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01108-MCE-
                                                 DAD
  v.

B. MIRANDA; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       California state prisoner Elbert Lee Vaught, IV, appeals pro se from the

district court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Arpin v. Santa Clara Valley Transp.

Agency, 261 F.3d 912, 919 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment because Vaught

failed to raise a genuine dispute of material fact as to whether the delay he

experienced in receiving physical therapy for his back injury led to further injury.

See Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (prisoner alleging delay

of medical treatment evinces deliberate indifference must show delay led to further

injury). Moreover, Vaught failed to raise a genuine dispute of material fact as to

whether defendants were involved in or had any control over the filling and

distribution of prescription medication in the prison and thus were responsible for

his failure to receive his prescribed pain medicine. See Taylor v. List, 880 F.2d

1040, 1045 (9th Cir. 1989) (plaintiff must show personal involvement in alleged

violations).

      AFFIRMED.




                                           2                                    12-15810